UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4331


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT ANTHONY FITZGERALD LATHAN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:15-cr-00228-DKC-8)


Submitted:   December 15, 2016            Decided:   December 19, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


A.D. Martin, LAW OFFICE OF ANTHONY D. MARTIN, Greenbelt, Maryland,
for Appellant. Collin Francis Delaney, Special Assistant United
States Attorney, Thomas Patrick Windom, OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert Anthony Fitzgerald Lathan appeals his sentence of 42

months of imprisonment for conspiracy to commit bank fraud, in

violation of 18 U.S.C. § 1349 (2012).          Appellate counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

concluding that there are no meritorious issues for appeal, but

questioning whether the sentence imposed by the district court was

reasonable and whether the Government breached the plea agreement

by failing to recommend a reasonable sentence.              Lathan has filed

a pro se supplemental brief contending that his sentence was

unreasonable, counsel provided ineffective assistance, and he was

responsible for losses of no more than $100,000.

     We   review   Lathan’s    sentence      for   reasonableness     “under    a

deferential   abuse-of-discretion          standard.”      United    States    v.

McCoy, 804 F.3d 349, 351 (4th Cir. 2015) (quoting Gall v. United

States, 552 U.S. 38, 41 (2007)).            This review entails appellate

consideration      of   both     the        procedural     and      substantive

reasonableness of the sentence.        Gall, 552 U.S. at 51.         We presume

that a sentence imposed within the properly calculated Sentencing

Guidelines range is reasonable.        United States v. Mendoza-Mendoza,

597 F.3d 212, 217 (4th Cir. 2010).

     We have reviewed the record and conclude that the district

court   properly   calculated    the       Guidelines    range,   treated     the

Guidelines as advisory rather than mandatory, gave the parties an

                                       2
opportunity to argue for an appropriate sentence, considered the

18 U.S.C. § 3353(a) factors, selected a sentence not based on

clearly erroneous facts, and sufficiently explained the chosen

sentence.   Furthermore, Lathan’s sentence of 42 months was within

the   Guidelines   range.    Therefore,       we    conclude      that   Lathan’s

sentence is reasonable.     Similarly, we conclude the Government did

not breach the plea agreement, as it recommended a sentence of 46

months,   within   the   Guidelines       range    of   37   to   46   months   of

imprisonment.

      Next, a prisoner “may raise a claim of ineffective assistance

of counsel in the first instance on direct appeal if and only if

it conclusively appears from the record that counsel did not

provide effective assistance.”            United States v. Galloway, 749

F.3d 238, 241 (4th Cir. 2014) (alteration and ellipsis omitted).

Absent such a showing, ineffective assistance claims should be

raised in a motion brought pursuant to 28 U.S.C. § 2255 (2012), in

order to permit sufficient development of the record.                      United

States v. Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                Because

the record here does not conclusively establish the alleged grounds

for Lathan’s claim, Lathan does not meet this demanding standard.

This claim should be raised, if at all, in a § 2255 motion.

      Finally, Lathan’s guilty plea forecloses his claim that he

was responsible for less than $100,000 in losses.                      See United

States v. Willis, 992 F.2d 489, 490 (4th Cir. 1993) (“[A] guilty

                                      3
plea   constitutes   a     waiver   of       all   nonjurisdictional    defects,

including the right to contest the factual merits of the charges.”

(internal quotation marks omitted)).

       In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.                We

therefore   affirm   the    district     court’s      judgment.    This    court

requires that counsel inform Lathan, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Lathan requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                  Counsel’s

motion must state that a copy thereof was served on Lathan.

       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                         4